ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PECHERIES

(ROYAUME-UNI c. NORVEGE)
ARRET DU 18 DECEMBRE 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES CASE

(UNITED KINGDOM v. NORWAY)
JUDGMENT OF DECEMBER 18th, 1951

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrêt doit être cité comme suit :

«Affaire des pêcheries, Arrét du
18 décembre 1951: C.I. J. Recueil 1951, p. I16.»

This Judgment should be cited as follows:

“Fisheries case, Judgment of December 18th, 1051:
I.C. J. Reporis 1951, p. 116.”

 

N° de vente: 74
Sales number

 

 

 
116

INTERNATIONAL COURT OF JUSTICE

 

YEAR 1951 1951
December 18t]
General List:

December 18th, 1951 No. 5

FISHERIES CASE

(UNITED KINGDOM v. NORWAY)

Validity in international law of Royal Norwegian Decree of 1935
delimiting Norwegian fisheries zone.— Fisheries zone ; territorial sea.

— Special characteristics of Norwegian coast; ‘‘skj@rgaard’’.— Base-
line for measuring breadth of territorial sea ; low-water mark.— Outer
coast line of ‘‘skj@rgaard’’.— Internal waters; territorial waters.—

Tracé parallèle method ; envelopes of arcs of circles method ; straight
base-lines method.— Length of straight base-lines ; ro-mile rule for bays ;
historic waters.—Straits ; Indreleia.— International interest in delimita-
tion of maritime areas.—General criteria for such delimitation ; general
direction of the coast ; relationship between sea areas and land forma-
tions.— Norwegian system of delimitation regarded as adaptation of
general international law.— Consistency in application of this system.—
Absence of opposition or reservations by foreign Siates.— Notoriety.—
Conformity of base-lines adopted by 1935 Decree with principles of
international law applicable to delimitation of the territorial sea.

JUDGMENT

Present: President BASDEVANT; Vice-President GUERRERO;
Judges ALVAREZ, HACKWORTH, WINIARSKI, ZORitlé,
DE VISSCHER, Sir Arnold MCNAIR, KLAESTAD, BADAWI
PasHa, READ, Hsu Mo; Registrar HAMBRO.
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 117

In the Fisheries case,

between

the United Kingdom of Great ‘Britain and Northern Ireland,
represented by :

Sir Eric Beckett, K.C.M.G., K.C., Legal Adviser to the Foreign
Office,

as Agent,

assisted by :

The Right Honourable Sir Frank Soskice, K.C., M.P., Attorney-
General,

Professor C. H. M. Waldock, C.M.G., O.B.E., K.C., Chichele
Professor of Public International Law in the University of
Oxford,

Mr. R. O. Wilberforce, Member of the English Bar,

Mr. D. H. N. Johnson, Assistant Legal Adviser, Foreign Office,

as Counsel,

and by:

Commander R. H. Kennedy, O.B.E., R.N. (retired), Hydro-
graphic Department, Admiralty, |

Mr. W. H. Evans, Hydrographic Department, Admiralty,

M. Annaeus Schjedt, Jr., of the Norwegian Bar, Legal Adviser
to the British Embassy in Oslo,

Mr. W. N. Hanna, Military Branch, Admiralty,

Mr. A. S. Armstrong, Fisheries Department, Ministry of Agri-
culture and Fisheries,

as expert advisers ;

and
the Kingdom of Norway,
represented by:
M. Sven Arntzen, Advocate at the Supreme Court of Norway,

as Agent and Counsel,
assisted by :

M. Maurice Bourquin, Professor at the University of Geneva
and at the Graduate Institute of International Studies,

as Counsel,
JUDGMENT OF I8 XII 51 (FISHERIES CASE) 118

and by: .

M. Paal Berg, former President of the Supreme Court of Norway,
M. C. J. Hambro, President of the Odelsting,

M. Frede Castberg, Professor at the University of Oslo,

M. Lars J. Jorstad, Minister Plenipotentiary,

Captain Chr. Meyer, of the Norwegian Royal Navy,

M. Gunnar Rollefsen, Director of the Research Bureau of the
Norwegian Department of Fisheries,

M. Reidar Skau, Judge of the Supreme Court of Norway,

M. E. A. Colban, Chief of Division in the Norwegian Royal
Ministry for Foreign Affairs,

Captain W. Coucheron-Aamot, of the Norwegian Royal Navy,

M. Jens Evensen, of the Bar of the Norwegian Courts of Appeal,
M. André Salomon, Doctor of Law,

as experts,
and by:

M. Sigurd Ekeland, Secretary to the Norwegian Royal Ministry
for Forcign Affairs,

as secretary,

THE Court,
composed as above,

delivers the following Judgment :

On September 28th, 1949, the Government of the United
Kingdom of Great Britain and Northern Ireland filed in the
Registry an Application instituting proceedings before the Court
against the Kingdom of Norway, the subject of the proceedings
being the validity or otherwise, under international law, of the
lines of delimitation of the Norwegian fisheries zone laid down by
the Royal Decree of July 12th, 1935, as amended by a Decree
of December toth, 1937, for that part of Norway which is situated
northward of 66° 28.8’ (or 66° 28’ 48”) N. latitude. The Application
refers to the Declarations by which the United Kingdom and
Norway have accepted the compulsory jurisdiction of the Court
in accordance with Article 36, paragraph 2, of the Statute.

This Application asked the Court

(a) to declare the principles of international law to be applied

in defining the base-lines, by reference to which the Norwegian
Government is entitled to delimit a fisheries zone, extending to

6
JUDGMENT OF I8 XII 51 (FISHERIES CASE) IIg

seaward 4 sea miles from those lines and exclusively reserved
for its own nationals, and to define the said base-lines in so far as
it appears necessary, in the light of the arguments of the Parties,
in order to avoid further legal differences between them ;

(6) to award damages to the Government of the United Kingdom
in respect of all interferences by the Norwegian authorities with
British, fishing vessels outside the zone which, in accordance with
the Court’s decision under (a), the Norwegian Government is
entitled to reserve for its nationals.”

Pursuant to Article 40, paragraph 3, of the Statute, the Applic-
ation was notified to the States entitled to appear before the
Court. It was also transmitted to the Secretary-General of the
United Nations.

The Pleadings were filed within the time-limits prescribed
by Order of November gth, 1949, and later extended by Orders
of March 20th and October 4th, 1950, and January roth, 1951.
By application of Article 44, paragraph 2, of the Rules of Court,
they were communicated to the Governments of Belgium, Canada,
Cuba, Iceland, Sweden, the United States of America and Vene-
zuela, at their request and with the authorization of the Court.
On September 24th, 1951, the Court, by application of Article 44,
paragraph 3, of the Rules, at the instance of the Government
of Norway, and with the agreement of the United Kingdom
Government, authorized the Pleadings to be made accessible to
the public. -

The case was ready for hearing on April 30th, 1951, and the
opening of the oral proceedings was fixed for September 25th, 1951.
Public hearings were held on September 25th, 26th, 27th, 28th
and 29th, October rst, 5th, 6th, 8th, oth, roth, rith, 12th, 13th,
15th, 17th, 18th, 19th, 2oth, 24th, 25th, 26th, 27th and 2oth.
In the course of the hearings, the Court heard Sir Eric Beckett,
Agent, Sir Frank Soskice, Mr. Wilberforce and Professor Waldock,
Counsel, on behalf of the United Kingdom Government ; and
M. Arntzen, Agent and Counsel, and Professor Bourquin, Counsel,
on behalf of the Government of Norway. In addition, technical
explanations were given on behalf of the United Kingdom
Government by Commander Kennedy.

At the end of his argument, the Agent of the United Kingdom
Government presented the following submissions :

“The United Kingdom submits that the Court should decide
that the maritime limits which Norway is entitled to enforce as
against the United Kingdom should be drawn in accordance with
the following principles :
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 120

(1) That Norway is entitled to a belt of territorial waters of
fixed breadth—the breadth cannot, as a maximum, exceed 4 sea
miles.

(2) That, in consequence, the outer limit of Norway’s territorial
waters must never be more than 4 sea miles from some point on
the base-line.

(3) That, subject to (4) (9) and (10) below, the base-line must
be low-water mark on permanently dry land (which is part of
Norwegian territory) or the proper closing line (see (7) below)
of Norwegian internal waters.

(4) That, where there is a low-tide elevation situated within
4 sea miles of permanently dry land, or of the proper closing line
of Norwegian internal waters, the outer limit of territorial waters
may be 4 sea miles from the outer edge (at low tide) of this low-
tide elevation. In no other case may a low-tide elevation be taken
into account.

(5) That Norway is entitled to claim as Norwegian internal
waters, on historic grounds, all fjords and sunds which fall within
the conception of a bay as defined in international law, whether
the proper entrance to the indentation is more or less than
10 sea miles wide.

(6) That the definition of a bay in international law is a well-
marked indentation, whose penetration inland is in such proportion
to the width of its mouth as to constitute the indentation more
than a mere curvature of the coast. -

(7) That, where an area of water is a bay, the principle which
determines where the closing line should be drawn, is that the
closing line should be drawn between the natural geographical
entrance points where the indentation ceases to have the con-
figuration of a bay.

(8) That a legal strait is any geographical strait which connects
two portions of the high seas.

(9) That Norway is entitled to claim as Norwegian territorial
waters, on historic grounds, all the waters of the fjords and sunds
which have the character of a legal strait. Where the maritime
belts, drawn from each shore, overlap at each end of the strait,
the limit of territorial waters is formed by the outer rims of these
two maritime belts. Where, however, the maritime belts so drawn
do not overlap, the limit follows the outer rims of each of these
two maritime belts, until they intersect with the straight line,
joining the natural entrance points of the strait, after which
intersection the limit follows that straight line.

(10) That, in the case of the Vestfjord, the outer limit of Nor-
wegian territorial waters, at the south-westerly end of the fjord,
is the pecked green line shown on Charts Nos. 8 and g of Annex 35
of the Reply.

8
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 121

(11) That Norway, by reason of her historic title to fjords and
sunds, is entitled to claim, cither as territorial or as internal waters,
the areas of water lying between the island fringe and the mainland
ot Norway. In order to determine what areas must be deemed to
lie between the islands and the mainland, and whether these areas
are territorial or internal waters, recourse must be had to Nos. (6)
and (8) above, being the definitions of a bay and of a legal strait.

(12) That Norway is not entitled, as against the United Kingdom,
to enforce any claim to waters not covered by the preceding prin-
ciples. As between Norway and the United Kingdom, waters off
the coast of Norway north of parallel 66° 28.8’ N., which are not
Norwegian by virtue of the above-mentioned principles, are high
seas,

(13) That Norway is under an international obligation to pay
to the United Kingdom compensation in respect of all the arrests
since 16th September, 1948, of British fishing vessels in waters,
which are high seas by virtue of the application of the preceding
principles.”

Later, the Agent of the United Kingdom Government presented
the following Conclusions, at the end of his oral reply:

“The United Kingdom submits that the Court should decide
that the maritime limits which Norway is entitled to enforce as
against the United Kingdom should be drawn in accordance with
the following principles :

(1) That Norway is entitled to a belt of territorial waters of
fixed breadth—the breadth cannot, as a maximum, exceed 4 sea
miles.

{2) That, in consequence, the outer limit of Norway’s territorial
waters must never be more than 4 sea miles from some point on
the base-line.

(3) That, subject to Nos. (4), (9) and (10) below, the base-line
must be low-water mark on permanently dry land (which is part
of Norwegian territory) or the proper closing line (see No. (7)
beiow) of Norwegian internal waters.

(4) That, where there is a low-tide elevation situated within
4 sea miles of permanently dry land, or of the proper closing line
of Norwegian internal waters, the outer limit of Norwegian terri-
torial waters may be 4 sea miles from the outer edgé (at low tide)
of this low-tide elevation. In no other case may a low-tide elevation
be taken into account.

(5) That Norway is entitled to claim as Norwegian internal
waters, on historic grounds, all fjords and sunds which fall within
the conception of a bay as defined in international law (see No. (6)
below), whether the proper closing line of the indendation is more
or less than 10 sea miles long.

9
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 122

(6) That the definition of a bay in international law is a well-
marked indentation, whose penetration inland is in such proportion
to the width of its mouth as to constitute the indentation more
than a mere curvature of the coast.

(7) That, where an area of water is a bay, the principle which
determines where the closing line should be drawn, is that the
closing line should be drawn between the natural geographical
entrance points where the indentation ceases to have the con-
figuration of a bay.

(8) That a legal strait is any geographical strait which connects
two portions of the high seas.

(g) {a) That Norway is entitled to claim as Norwegian territorial
waters, on historic grounds, all the waters of the fjords and sunds
which have the character of legal straits.

(5) Where the maritime belts drawn from each shore overlap
at each end of the strait, the limit of territorial waters is formed
by the outer rims of these two maritime belts. Where, however,
the maritime belts so drawn do not overlap, the limit follows
the outer rims of each of these two maritime belts, until they
intersect with the straight line, joining the natural entrance points
of the strait, after which intersection the limit follows that straight
line.

(10) That, in the case of the Vestfjord, the outer limit of Nor-
wegian territorial waters, at the south-westerly end of the fjord,
is the pecked green line shown on Charts Nos. 8 and g of Annex 35
of the Reply.

(11) That Norway, by reason of her historic title to fjords and
sunds (see Nos. (5) and (9) fa) above), is entitled to claim, either
as internal or as territorial waters, the areas of water lying between
the island fringe and the mainland of Norway. In order to determine
what areas must be deemed to lie between the island fringe and
the mainland, and whether these areas are internal or territorial
waters, the principles of Nos. (6), (7), (8) and (9) (6) must be
applied to indentations in the island fringe and to indentations
between the island fringe and the mainland—those areas which
lie in indentations having the character of bays, and within the
proper closing lines thereof, being deemed to be internal waters;
and those areas which lie in indentations having the character
of legal straits, and within the proper limits thereof, being deemed
to be territorial waters.

(12) That Norway is not entitled, as against the United King-
dom, to enforce any claims to waters not covered by the preceding
principles. As between Norway and the United Kingdom, waters
off the coast of Norway north of parallel 66° 28.8’ N., which are
not Norwegian by virtue of the above-mentioned principles, are
high seas.

10
JUDGMENT OF 18 XII SI (FISHERIES CASE) 123

(13) That the Norwegian Royal Decree of 12th July, 1935, is
not enforceable against the United Kingdom to the extent that
it claims as Norwegian waters (internal or territorial waters) areas
of water not covered by Nos. (1)-(11).

(14) That Norway is under an international obligation to pay
to the United Kingdom compensation is respect of all the arrests
since 16th September, 1948, of British fishing vessels in waters
which are high seas by virtue of the application of the preceding
principles.

Alternatively to Nos. (1) to (13) (if the Court should decide to
determine by its judgment the exact limits of the territorial waters
which Norway is entitled to enforce against the United Kingdom),
that Norway is not entitled as against the United Kingdom to
claim as Norwegian waters any areas of water off the Norwegian
coasts north of parallel 66° 28.8’ N. which are outside the pecked
green line drawn on the charts which form Annex 35 of the Reply.

Alternatively to Nos. (8) to (11) (if the Court should hold that
the waters of the Indreleia are Norwegian internal waters}, the
following are substituted for Nos. (8) to (11):

I. That, in the case of the Vestfjord, the outer limit of Norwegian
territorial waters at the south-westerly end of the fjord is a line
drawn 4 sea miles seawards of a line joining the Skomvær light-
house at Rost to Kalsholmen lighthouse in Tennholmerne until
the intersection of the former line with the arcs of circles in the
pecked green line shown on Charts 8 and g of Annex 35 of the
Reply.

II. That Norway, by reason of her historic title to fjords and
sunds, is entitled to claim as internal waters the areas of water
lying between the island fringe and the mainland of Norway. In
order to determine what areas must be deemed to lie between the
island fringe and the mainland, the principles of Nos. (6) and (7)
above must be applied to the indentations in the island fringe and
to the indentations between the island fringe and the mainland—
those areas which lie in indentations having the character of bays,
and within the proper closing lines thereof, being deemed to lie
between the island fringe and the mainland.”

At the end of his argument, the Norwegian Agent presented,
on behalf of his government, the following submissions, which he
did not modify in his oral rejoinder :

“Having regard to the fact that the Norwegian Royal Decree
of July 12th, 1935, is not inconsistent with the rules of international
law binding upon Norway, and

having regard to the fact that Norway possesses, in any event,
an historic title to all the waters included within the limits laid
down by that decree,

IX
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 124

May it please the Court,
in one single judgment,
rejecting all submissions to the contrary,

to adjudge and declare that the delimitation of the fisheries zone
fixed by the Norwegian Royal Decree of July 12th, 1935, is not
contrary to international law.”

*
* *

The facts which led the United Kingdom to bring the case before
the Court are briefly as follows.

The historical facts laid before the Court establish that as the
result of complaints from the King of Denmark and of Norway,
at the beginning of the seventeenth century, British fishermen
refrained from fishing in Norwegian coastal waters for a long period,
from 1616-1618 until 1906.

In 1906 a few British fishing vessels appeared off the coasts of
Eastern Finnmark. From 1908 onwards they returned in greater
numbers. These were trawlers equipped with improved and power-
ful gear. The local population became perturbed, and measures were
taken by the Norwegian Government with a view to specifying the
limits within which fishing was prohibited to foreigners.

The first incident occurred in 1911 when a British trawler was
seized and condemned for having violated these measures. Negotia-
tions ensued between the two Governments. These were interrupted
by the war in 1914. From 1922 onwards incidents recurred. Further
conversations were initiated in 1924. In 1932, British trawlers,
extending the range of their activities, appeared in the sectors off
the Norwegian coast west of the North Cape, and the number of
warnings and arrests increased. On July 27th, 1933, the United
Kingdom Government sent a memorandum to the Norwegian
Government complaining that in delimiting the territorial sea the
Norwegian authorities had made use of unjustifiable base-lines. On
July 12th, 1935, a Norwegian Royal Decree was enacted delimiting
the Norwegian fisheries zone north of 66° 28.8’ North latitude,

The United Kingdom made urgent representations in Oslo in the
course of which the question of referring the dispute to the Per-
manent Court of International Justice was raised. Pending the result
of the negotiations, the Norwegian Government made it known
that Norwegian fishery patrol vessels would deal leniently with
foreign vessels fishing a certain distance within the fishing limits.
In 1948, since no agreement had been reached, the Norwegian
Government abandoned its lenient enforcement of the 1935 Decree ;

12
JUDGMENT OF I8 XII 51 (FISHERIES CASE) 125

incidents then became more and more fregent. A considerable
number of British trawlers were arrested and condemned. It was
then that the United Kingdom Government instituted the present
proceedings.

*
* *

The Norwegian Royal Decree of July 12th, 1935, concerning the
delimitation of the Norwegian fisheries zone sets out in the preamble
the considerations on which its provisions are based. In this con-
nection it refers to ‘‘well-established national titles of right”, “‘the
geographical conditions prevailing on the Norwegian coasts’, ‘‘the
safeguard of the vital interests of the inhabitants of the northern-
most parts of the country”; it further relies on the Royal Decrees
of February 22nd, 1812, October 16th, 1869, January 5th, 1881,
and September gth, 1889.

The Decree provides that “lines of delimitation towards the high
sea of the Norwegian fisheries zone as regards that part of Norway
which is situated northward of 66° 28.8’ North latitude .... shall
run parallel with straight base-lines drawn between fixed points on
the mainland, on islands or rocks, starting from the final point of
the boundary line of the Realm in the easternmost part of the
Varangerfjord and going as far as Træna in the County of Nord-
land”. An appended schedule indicates the fixed points between
which the base-lines are drawn.

The subject of the dispute is clearly indicated under point 8 of
the Application instituting proceedings : ‘The subject of the dispute
is the validity or otherwise under international law of the lines of
delimitation of the Norwegian fisheries zone laid down by the Royal
Decree of 1935 for that part of Norway which is situated northward
of 66° 28.8’ North latitude.” And further on: “ .... the question at
issue between the two Governments is whether the lines prescribed
by the Royal Decree of 1935 as the base-lines for the delimitation
of the fisheries zone have or have not been drawn in accordance
with the applicable rules of international law’.

Although the Decree of July 12th, 1935, refers to the Norwegian
fisheries zone and does not specifically mention the territorial sea,
there can be no doubt that the zone delimited by this Decree is
none other than the sea area which Norway considers to be her
territorial sea. That is how the Parties argued the question and that
is the way in which they submitted it to the Court for decision.

The Submissions presented by the Agent of the Norwegian
Government correspond to the subject of the dispute as indicated
in the Application.

The propositions formulated by the Agent of the United Kingdom
Government at the end of his first speech and revised by him at
the end of his oral reply under the heading of “Conclusions” are
more complex in character and must be dealt with in detail.

13
JUDGMENT OF I8 XII 5I (FISHERIES CASE) 126

Points 1 and 2 of these “Conclusions” refer to the extent of
Norway's territorial sea. This question is not the subject of the
present dispute. In fact, the 4-mile limit claimed by Norway was
acknowledged by the United Kingdom in the course of the proceed-
ings.

Points 12 and 13 appear to be real Submissions which accord
with the United Kingdom’s conception of international law as set
out under points 3 to II.

Points 3 to 11 appear to bea set of propositions which, in the form
of definitions, principles or rules, purport to justify certain conten-
tions and do not constitute a precise and direct statement of a claim.
The subject of the dispute being quite concrete, the Court cannot
entertain the suggestion made by the Agent of the United Kingdom
Government at the sitting of October Ist, 1951, that the Court should
deliver a Judgment which for the moment would confine itself to
adjudicating on the definitions, principles or rules stated, a sugges-
tion which, moreover, was objected to by the Agent of the Norwe-
gian Government at the sitting of October 5th, 1951. These are
elements which might furnish reasons in support of the Judgment,
but cannot constitute the decision. It further follows that even
understood in this way, these elements may be taken into account
only in so far as they would appear to be relevant for deciding the
sole question in dispute, namely, the validity or otherwise under
international law of the lines of delimitation laid down by the 1935
Decree.

Point 14, which seeks to secure a decision of principle concerning
Norway’s obligation to pay to the United Kingdom compensation
in respect of all arrests since September 16th, 1948, of British
fishing vessels in waters found to be high seas, need not be
considered, since the Parties had agreed to leave this question to
subsequent settlement if it should arise.

The claim of the United Kingdom Government is founded on
what it regards as the general international law applicable to the
delimitation of the Norwegian fisheries zone.

The Norwegian Government does not deny that there exist rules
of international law to which this delimitation must conform. It
contends that the propositions formulated by the United Kingdom
Government in its ‘‘Conclusions’ do not possess the character
attributed to them by that Government. It further relies on its own
. system of delimitation which it asserts to be in every respect in
conformity with the requirements of international law.

The Court will examine in turn these various aspects of the
claim of the United Kingdom and of the defence of the Norwegian
Government.

14
JUDGMENT OF 18 XII 51 {FISHERIES CASE) 127

x
* *

The coastal zone concerned in the dispute is of considerable
length. It lies north of latitude 66° 28.8’ N., that is to say, north
of the Arctic Circle, and it includes the coast of the mainland of
Norway and all the islands, islets, rocks and reefs, known by the
name of the ‘‘skjergaard’’ (literally, rock rampart), together with
all Norwegian internal and territorial waters. The coast of the main-
land, which, without taking any account of fjords, bays and minor
indentations, is over 1,500 kilometres in length, is of a very distinct-
ive configuration. Very broken along its whole length, it constantly
opens out into indentations often penetrating for great distances
inland: the Porsangerfjord, for instance, penetrates 75 sea miles
inland, To the west, the land configuration stretches out into the
sea: the large and small islands, mountainous in character, the
islets, rocks and reefs, some always above water, others emerging
only at low tide, are in truth but an extension of the Norwegian
mainland. The number of insular formations, large and small, which
make up the “‘skjzergaard’’, is estimated by the Norwegian Govern-
ment to be one hundred and twenty thousand. From the southern
extremity of the disputed area to the North Cape, the ‘‘skjærgaard”
lies along the whole of the coast of the mainland ; east of the North
Cape, the ‘‘skjzrgaard” ends, but the coast line continues to be
broken by large and deeply indented fjords.

Within the ‘‘skjzrgaard”’, almost every island has its large and its
small bays; countless arms of the sea, straits, channels and mere
waterways serve as a means of communication for the local popula-
tion which inhabits the islands as it does the mainland. The coast
of the mainland does not constitute, as it does in practically all
other countries, a clear dividing line between land and sea. What
matters, what really constitutes the Norwegian coast line, is the
outer line of the ‘‘skjærgaard””.

The whole of this region is mountainous. The North Cape, a
sheer rock little more than 300 metres high, can be seen from a
considerable distance ; there are other summits rising to over a
thousand metres, so that the Norwegian coast, mainland and
“skjergaard’’, is visible from far off.

Along the coast are situated comparatively shallow banks, verit-
able under-water terraces which constitute fishing grounds where
fish are particularly abundant ; these grounds were known to Nor-
wegian fishermen and exploited by them from time immemorial.
Since these banks lay within the range of vision, the most desirable
fishing grounds were always located and identified by means of
the method of alignments (‘‘meds’’), at points where two lines drawn
between points selected on the coast or on islands intersected.

15
JUDGMENT OF I8 XII 51 (FISHERIES CASE) 128

In these barren regions the inhabitants of the coastal zone derive
their livelihood essentially from fishing.

Such are the realities which must be borne in mind in appraising
the validity of the United Kingdom contention that the limits of
the Norwegian fisheries zone laid down in the 1935 Decree are
contrary to international law.

The Parties being in agreement on the figure of 4 miles for the
breadth of the territorial sea, the problem which arises is from what
base-line this breadth is to be reckoned. The Conclusions of the
United Kingdom are explicit on this point : the base-line must be
low-water mark on permanently dry land which is a part of Norwe-
gian territory, or the proper closing line of Norwegian internal
waters.

The Court has no difficulty in finding that, for the purpose of
measuring the breadth of the territorial sea, it is the low-water mark
as opposed to the high-water mark, or the mean between the twu
tidés, which has generally been adopted in the practice of States.
This criterion is the most favourable to the coastal State and clearly
shows the character of territorial waters as appurtenant to the
land territory. The Court notes that the Parties agree as to this
criterion, but that they differ as to its application.

The Parties also agree that in the case of a low-tide elevation
(drying rock) the outer edge at low water of this low-tide elevation
may be taken into account as a base-point for calculating the breadth
of the territorial sea. The Conclusions of the United Kingdom
Government add a condition which is not admitted by Norway,
namely, that, in order to be taken into account, a drying rock must
be situated within 4 miles of permanently dry land. However, the
Court does not consider it necessary to deal with this question,
inasmuch as Norway has succeeded in proving, after both Parties
had given their interpretation of the charts, that in fact none of
the drying rocks used by her as base points is more than 4 miles
from permanently dry land.

The Court finds itself obliged to decide whether the relevant low-
water mark is that of the mainland or of the ‘‘skjærgaard”. Since
the mainland is bordered in its western sector by the ‘‘skjergaard”’,
which constitutes a whole with the mainland, it is the outer line
of the ‘‘skjzrgaard”’ which must be taken into account in delimiting
the belt of Norwegian territorial waters. This solution is dictated
by geographic realities.

Three methods have been contemplated to effect the application
of the low-water mark rule. The simplest would appear to be the
method of the tracé parallèle, which consists of drawing the outer
limit of the belt of territorial waters by following the coast in all its
sinuosities. This method may be applied without difficulty to an
ordinary coast, which is not too broken. Where a coast is deeply

16
JUDGMENT OF I8 XII 51 (FISHERIES CASE) 129

indented and cut into, as is that of Eastern Finnmark, or where it
is bordered by an archipelago such as the ‘‘skjergaard’’ along
the western sector of the coast here in question, the base-line
becomes independent of the low-water mark, and can only be
determined by means of a geometrical construction. In such cir-
cumstances the line of the low-water mark can no longer be put
forward as a rule requiring the coastline to be followed in all its
sinuosities. Nor can one characterize as exceptions to the rule the
very many derogations which would be necessitated by such a
rugged coast: the rule would disappear under the exceptions.
Such a coast, viewed as a whole, calls for the application of a different
method; that is, the method of base-lines which, within reasonable
limits, may depart from the physical line of the coast.

It is true that the experts of the Second Sub-Committee of the
Second Committee of the 1930 Conference for the codification of
international law formulated the low-water mark rule somewhat
strictly (“following all the sinuosities of the coast’). But they were
at the same time obliged to admit many exceptions relating to bays,
islands near the coast, groups of islands. In the present case this
method of the tracé parallèle, which was invoked against Norway in
the Memorial, was abandoned in the written Reply, and later in the
oral argument of the Agent of the United Kingdom Government.
Consequently, it is no longer relevant to the case. “On the other
hand”, it is said in the Reply, the courbe tangente—or, in English,
‘envelopes of arcs of circles —method is the method which the
United Kingdom considers to be the correct one”

 

The arcs of circles method, which is constantly used for deter-
mining the position of a point or object at sea, is a new technique
in so far as it is a method for delimiting the territorial sea. This
technique was proposed by the United States delegation at the 1930
Conference for the codification of international law. Its purpose is
to secure the application of the principle that the belt of territorial
waters must follow the line of the coast. It is not obligatory by law,
as was admitted by Counsel for the United Kingdom Government
in his oral reply. In these circumstances, and although certain of the
Conclusions of the United Kingdom are founded on the application
of the arcs of circles method, the Court considers that it need not
deal with these Conclusions in so far as they are based upon this
method.

The principle that the belt of territorial waters must follow the
general direction of the coast makes it possible to fix certain criteria
valid for any delimitation of the territorial sea ; these criteria will
be elucidated later. The Court will confine itself at this stage to
noting that, in order to apply this principle, several States have
deemed it necessary to follow the straight base-lines method and
that they have not encountered objections of principle by other
States. This method consists of selecting appropriate points on the

17
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 130

low-water mark and drawing straight lines between them. This has
been done, not only in the case of well-defined bays, but also in
cases of minor curvatures of the coast line where it was solely a
question of giving a simpler form to the belt of territorial waters.

It has been contended, on behalf of the United Kingdom, that
Norway may draw straight lines only across bays. The Court is
unable to share this view. If the belt of territorial waters must follow
the outer line of the “‘skjzrgaard’’, and if the method of straight base-
lines must be admitted in certain cases, there is no valid reason to
draw them only across bays, as in Eastern Finnmark, and not also
to draw them between islands, islets and rocks, across the sea areas
separating them, even when such areas do not fall within the con-
ception of a bay. It is sufficient that they should be situated between
the island formations of the ‘‘skjærgaard””, snéer fauces terrarum.

The United Kingdom Government concedes that straight lines,
regardless of their length, may be used only subject to the conditions
set out in point 5 of its Conclusions, as follows :

“Norway is entitled to claim as Norwegian internal waters, on
historic grounds, all fjords and sunds which fall within the concep-
tion of a bay as defined in international law (see No. (6) below),
whether the proper closing line of the indentation is more or less
than 10 sea miles long.”

À preliminary remark must be made in respect of this point.

In the opinion of the United Kingdom Government, Norway is
entitled, on historic grounds, to claim as internal waters all fjords
and sunds which have the character of a bay. She is also entitled
on historic grounds to claim as Norwegian territorial waters all the
waters of the fjords and sunds which have the character of legal
straits (Conclusions, point 9), and, either as internal or as terri-
torial waters, the areas of water lying between the island fringe and
the mainland (point II and second alternative Conclusion IT).

By. “historic waters” are usually meant waters which are treated
as internal waters but which would not have that character were
it not for the existence of an historic title. The United Kingdom
Government refers to the notion of historic titles both in respect of
territorial waters and internal waters, considering such titles, in
both cases, as derogations from general international law. In its
opinion Norway can justify the claim that these waters are terri-
torial or internal on the ground that she has exercised the necessary
jurisdiction over them for a long period without opposition from
other States, a kind of possessio long: temporis, with the result
that her jurisdiction over these waters must now be recognized
although it constitutes a derogation from the rules in force.

18
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 131

Norwegian sovereignty over these waters would constitute an
exception, historic titles justifying situations which would other-
wise be in conflict with international law.

As has been said, the United Kingdom Government concedes
that Norway is entitled to claim as internal waters all the waters
of fjords and sunds which fall within the conception of a bay as
defined in international law whether the closing line of the inden-
tation is more or less than ten sea miles long. But the United
Kingdom Government concedes this only on the basis of historic
title: it must therefore be taken that that Government has not
abandoned its contention that the ten-mile rule is to be regarded
as a rule of international law.

In these circumstances the Court deems it necessary to point out
that although the ten-mile rule has been adopted by certain States
both in their national law and in their treaties and conventions,
and although certain arbitral decisions have applied it as between
these States, other States have adopted a different limit. Conse-
quently, the ten-mile rule has not acquired the authority of a
general rule of international law.

In any event the ten-mile rule would appear to be inapplicable
as against Norway inasmuch as she has always opposed any attempt
to apply it to the Norwegian coast.

The Court now comes to the question of the length of the base-
lines drawn across the waters lying between the various formations
of the “skjergaard’’. Basing itself on the analogy with the alleged
general rule of ten miles relating to bays, the United Kingdom
Government still maintains on this point that the length of straight
lines must not exceed ten miles.

In this connection, the practice of States does not justify the
formulation of any general rule of law. The attempts that have
been made to subject groups of islands or coastal archipelagoes to
conditions analogous to the limitations concerning bays (distance
between the islands not exceeding twice the breadth of the terri-
torial waters, or ten or twelve sea miles), have not got beyond the
stage of proposals.

Furthermore, apart from any question of limiting the lines to
ten miles, it may be that several lines can be envisaged. In such
cases the coastal State would seem to be in the best position to
appraise the local conditions dictating the selection.

Consequently, the Court is unable to share the view of the United
Kingdom Government, that “Norway, in the matter of base-lines,
now claims recognition of an exceptional system’’. As will be shown
later, all that the Court can see therein is the application of general
international law to a specific case.

19
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 132

The Conclusions of the United Kingdom, points 5 and 9 to 11,
refer to waters situated between the base-lines and the Norwegian
mainland. The Court is asked to hold that on historic grounds
these waters belong to Norway, but that they are divided into
two categories: territorial and internal waters, in accordance
with two criteria which the Conclusions regard as well founded
in international law, the waters falling within the conception of
a bay being deeméd to be internal waters, and those having the
character of legal straits being deemed to be territorial waters.

As has been conceded by the United Kingdom, the “‘skjer-
gaard”’ constitutes a whole with the Norwegian mainland; the
waters between the base-lines of the belt of territorial waters and
the mainland are internal waters. However, according to the
argument of the United Kingdom a portion of these waters con-
stitutes territorial waters. These are inter alia the waters
followed by the navigational route known as the Indreleia. It is
contended that since these waters have this character, certain
consequences arise with regard to the determination of the territorial
waters at the end of this water-way considered as a maritime
strait.

The Court is bound to observe that the Indreleia is not a strait
at all, but rather a navigational route prepared as such by means
of artificial aids to navigation provided by Norway. In these
circumstances the Court is unable to accept the view that the
Indreleia, for the purposes of the present case, has a status different
from that of the other waters included in the ‘‘skjærgaard”.

Thus the Court, confining itself for the moment to the Con-
clusions of the United Kingdom, finds that the Norwegian Govern-
ment in fixing the base-lines for the delimitation of the Norwegian
fisheries zone by the 1935 Decree has not violated international
law.

*
* x

It does not at all follow that, in the absence of rules having
the technically precise character alleged by the United Kingdom
Government, the delimitation undertaken by the Norwegian
Government in 1935 is not subject to certain principles which
make it possible to judge as to its validity under international
law. The delimitation of sea areas has always an international
aspect ; it cannot be dependent merely upon the will of the coastal
State as expressed in its municipal law. Although it is true that
the att of delimitation is necessarily a unilateral act, because
only the coastal State is competent to undertake it, the validity
of the delimitation with regard to other States depends upon
international law.

20
JUDGMENT OF I8 XII 51 (FISHERIES CASE) 133

In this connection, certain basic considerations inherent in the
nature of the territorial sea, bring to light certain criteria which,
though not entirely precise, can provide courts with an adequate
basis for their decisions, which can be adapted to the diverse.
facts in question.

Among these considerations, some reference must be made to
the close dependence of the territorial sea upon the land domain.
It is the land which confers upon the coastal State a right to the
waters off its coasts. It follows that while such a State must be
allowed the latitude necessary in order to be able to adapt its
delimitation to practical needs and local requirements, the drawing
of base-lines must not depart to any appreciable extent from the
general direction of the coast.

Another fundamental consideration, of particular importance
in this case, is the more or less close relationship existing between
certain sea areas and the land formations which divide or surround
them. The real question raised in the choice of base-lines is in
effect whether certain sea areas lying within these lines are
sufficiently closely linked to the land domain to be subject to
the regime of internal waters. This idea, which is at the basis
of the determination of the rules relating to bays, should be
liberally applied in the case of a coast, the geographical con-
figuration of which is as unusual as that of. Norway.

Finally, there is one consideration not to be overlooked, the
scope of which extends beyond purely geographical factors: that
of certain economic interests peculiar to a region, the reality and
importance of which are cleariy evidenced by a long usage.

Norway puts forward the 1935 Decree as the application of
a traditional system of delimitation, a system which she claims
to be in complete conformity with international law. The Nor-
wegian Government has referred in this connection to an historic
title, the meaning of which was made clear by Counsel for Norway
at the sitting on October 12th, 1951 : “The Norwegian Government
does not rely upon history to justify exceptional rights, to claim
areas of sea which the general law would deny ; it invokes history,
together with other factors, to justify the way in which it applies
the general law.” This conception of an historic title is in con-
sonance with the Norwegian Government’s understanding of the
general rules of international law. In its view, these rules of
international law take into account the diversity of facts and,
therefore, concede that the drawing of base-lines must be adapted
to the special conditions obtaining in different regions. In its
view, the system of delimitation applied in 1935, a system
characterized by the use of straight lines, does not therefore
infringe the general law; it is an adaptation rendered necessary
by local conditions.

2I
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 134

The Court must ascertain precisely what this alleged system of
delimitation consists of, what is its effect in law as against the
United Kingdom, and whether it was applied by the 1935 Decree
in a manner which conformed to international law.

It is common ground between the Parties that on the question
of the existence of a Norwegian system, the Royal Decree of
February 22nd, 1812, is of cardinal importance. This Decree is in
the following terms : “We wish to lay down as a rule that, in all
cases when there is a question of determining the limit of our
territorial sovereignty at sea, that limit shall be reckoned at the
distance of one ordinary sea league from the island or islet farthest
from the mainland, not covered by the sea; of which all proper
authorities shall be informed by rescript.”

This text does not clearly indicate how the base-lines between
the islands or islets farthest from the mainland were to be drawn.
In particular, it does not say in express terms that the lines must
take the form of straight lines drawn between these points. But it
may be noted that it was in this way that the 1812 Decree was
invariably construed in Norway in the course of the 19th and
zoth centuries.

The Decree of October 16th, 1869, relating to the delimitation of
Sunnmôre, and the Statement of Reasons for this Decree, are
particularly revealing as to the traditional Norwegian conception
and the Norwegian construction of the Decree of 1812. It was by
reference to the 1812 Decree, and specifically relying upon ‘‘the
conception” adopted by that Decree, that the Ministry of the
Interior justified the drawing of a straight line 26 miles in length
between the two outermost points of the ‘‘skjærgaard”’. The Decree
of September 9th, 1889, relating to the delimitation of Romsdal
and Nordmôre, applied the same method, drawing four straight
lines, respectively 14.7 miles, 7 miles, 23.6 miles and 11.6 miles in
length.

The 1812 Decree was similarly construed by the Territorial
Waters Boundary Commission (Report of February 29th, 1912,
pp. 48-49), as it was in the Memorandum of January 3rd, 1929,
sent by the Norwegian Government to the Secretary-General of
the League of Nations, in which it was said: “The direction laid
down by this Decree should be interpreted in the sense that the
starting-point for calculating the breadth of the territorial waters
should be a line drawn along the ‘skjærgaard’ between the furthest
rocks and, where there is no ‘skjærgaard’”, between theextreme
points.” The judgment delivered by the Norwegian Supreme Court
in 1934, in the St. Just case, provided final authority for this
interpretation. This conception accords with the geographical
characteristics of the Norwegian coast and is not contrary to the
principles of international law.

22
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 135

It should, however, be pointed out that whereas the 1812 Decree
designated as base-points “the island or islet farthest from the
mainland not covered by the sea”, Norwegian governmental
practice subsequently interpreted this provision as meaning that
the limit was to be reckoned from the outermost islands and islets
“not continuously covered by the sea”.

The 1812 Decree, although quite general in its terms, had as
its immediate object the fixing of the limit applicable for the
purposes of maritime neutrality. However, as soon as the Norwegian
Government found itself impelled by circumstances to delimit its
fisheries zone, it regarded that Decree as laying down principles
to be applied for purposes other than neutrality. The Statements
of Reasons of October Ist, 1869, December 2oth, 1880, and May 24th,
1889, are conclusive on this point. They also show that the delimit-
ation effected in 1869 and in 1889 constituted a reasoned applica-
tion of a definite system applicable to the whole of the Norwegian
coast line, and was not merely legislation of local interest called
for by any special requirements. The following passage from the
Statement of Reasons of the 1869 Decree may in particular be
referred to: ‘‘My Ministry assumes that the general rule mentioned
above [namely, the four-mile rule], which is recognized by inter-
national law for the determination of the extent of a country’s
territorial waters, must be applied here in such a way that the sea
area inside a line drawn parallel to a straight line between the
two outermost islands or rocks not covered by the sea, Svinüy to
the south and Storholmen to the north, and one geographical
league north-west of that straight line, should be considered
Norwegian maritime territory.”

The 1869 Statement of Reasons brings out all the elements
which go to make up what the Norwegian Government describes
as its traditional system of delimitation : base-points provided by
the islands or islets farthest from the mainland, the use of straight
lines joining up these points, the lack of any maximum length for
such lines. The judgment of the Norwegian Supreme Court in the
St. Just case upheld this interpretation and added that the
1812 Decree had never been understood or applied ‘‘in such a way
as to make the boundary follow the sinuosities of the coast or to
cause its position to be determined by means of circles drawn round
the points of the Skjærgaard or of the mainland furthest out to
sea—a method which it would be very difficult to adopt or to
enforce in practice, having regard to the special configuration
of this coast”. Finally, it is established that, according to the
Norwegian system, the base-lines must follow the general direction
of the coast, which is in conformity with international law.

Equally significant in this connection is the correspondence
which passed between Norway and France between 1869-1870.
On December 21st, 1869, only two months after the promulgation

23
JUDGMENT OF 18 XII 51 {FISHERIES CASE) 136

of the Decree of October 16th relating to the delimitation of Sunn-
more, the French Government asked the Norwegian Government
for an explanation of this enactment. It did so basing itself upon
‘the principles of international law’. In a second Note dated
December 30th of the same year, it pointed out that the distance
between the base-points was greater than 10 sea miles, and that
the line joining up these points should have been a broken line
following the configuration of the coast. In a Note of February 8th,
1870, the Ministry for Foreign Affairs, also dealing with the
question from the point of view of international law, replied as
follows :

“By the same Note of December 30th, Your Excellency drew my
attention to the fixing of the fishery limit in the Sunnmôre Archi-
pelago by a straight line instead of a broken line. According to the
view held by your Government, as the distance between the islets
of Svinôy and Storholmen is more than 10 sea miles, the fishery
limit between these two points should have been a broken line
following the configuration of the coast line and nearer to it than the
present limit. In spite of the adoption in some treaties of the quite
arbitrary distance of ro sea miles, this distance would not appear to
me to have acquired the force of an international law. Still less
would it appear to have any foundation in reality: one bay, by
reason of the varying formations of the coast and sea-bed, may have
an entirely different character from that of another bay of the same
width. It seems to me rather that local conditions and consider-
ations of what is practicable and equitable should be decisive in
specific cases. The configuration of our coasts in no way resembles
that of the coasts of other European countries, and that fact alone
makes the adoption of any absolute rule of universal application
impossible in this case.

I venture to claim that all these reasons militate in favour of the
line laid down by the Decree of October 16th. A broken line, con-
forming closely to the indentations of the coast line between Svinôy
and Storholmen, would have resulted in a boundary so involved and
so indistinct that it would have been impossible to exercise any
supervision over it...”

Language of this kind can only be construed as the considered
expression of a legal conception regarded by the Norwegian
Government as compatible with international law. And indeed, the
French Government did not pursue the matter. In a Note of
July 27th, 1870, it is said that, while maintaining its standpoint
with regard to principle, it was prepared to accept the delimitation
laid down by the Decree of October 16th, 1869, as resting upon
a practical study of the configuration of the coast line and of
the conditions of the inhabitants”.

The Court, having thus established the existence and the con-
stituent elements of the Norwegian system of delimitation, further
finds that this system was consistently applied by Norwegian

24
JUDGMENT OF 18 XII 5I (FISHERIES CASE) 137

authorities and that it encountered no opposition on the part of
other States.

The United Kingdom Government has however sought to show
that the Norwegian Government has not consistently followed the
principles of delimitation which, it claims, form its system, and that
it has admitted by implication that some other method would be
necessary to comply with international law. The documents to
which the Agent of the Government of the United Kingdom
principally referred at the hearing on October 2oth, 1951, relate
to the period between 1906 and 1908, the period in which British
trawlers made their first appearance off the Norwegian coast, and
which, therefore, merits particular attention.

The United Kingdom Government pointed out that the law of
June 2nd, 1906, which prohibited fishing by foreigners, merely
forbade fishing in ‘“‘Norwegian territorial waters”, and it deduced
from the very general character of this reference that no definite
system existed. The Court is unable to accept this interpretation,
as the object of the law was to renew the prohibition against
fishing and not to undertake a precise delimitation of the terri-
torial sea.

The second document relied upon by the United Kingdom
Government is a letter dated March 24th, 1908, from the Minister
for Foreign Affairs to the Minister of National Defence. The United
Kingdom Government thought that this letter indicated an adher-
ence by Norway to the low-water mark rule contrary to the present
Norwegian position. This interpretation cannot be accepted ; it
rests upon a confusion between the low-water mark rule as under-
stood by the United Kingdom, which requires that all the sinuos-
ities of the coast line at low tide should be followed, and the general
practice of selecting the low-tide mark rather than that of the high
tide for measuring the extent of the territorial sea.

The third document referred to is a Note, dated November 11th,
1908, from the Norwegian Minister for Foreign Affairs to the French
Chargé d’Affaires at Christiania, in reply to a request for informa-
tion as to whether Norway had modified the limits of her territorial
waters. In it the Minister said : “Interpreting Norwegian regulations
in this matter, whilst at the same time conforming to the general
tule of the Law of Nations, this Ministry gave its opinion that the
distance from the coast should be measured from the low-water
mark and that every islet not continuously covered by the sea
should be reckoned as a starting-point.”” The United Kingdom
Government argued that by the reference to ‘‘the general rule of
the Law of Nations’’, instead of to its own system of delimitation
entailing the use of straight lines, and, furthermore, by its state-
ment that “every islet not continuously covered by the sea should
be reckoned as a starting-point’, the Norwegian Government had
completely departed from what it to-day describes as its system.

25
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 138

It must be remembered that the request for information to which
the Norwegian Government was replying related not to the use of
straight lines, but to the breadth of Norwegian territorial waters.
The point of the Norwegian Government’s reply was that there had
been no modification in the Norwegian legislation. Moreover, it is
impossible to rely upon a few words taken from a single note to
draw the conclusion that the Norwegian Government had abandoned
a position which its earlier official documents had clearly indicated.

The Court considers that too much importance need not be
attached to the few uncertainties or contradictions, real or apparent,
which the United Kingdom Government claims to have discovered
in Norwegian practice. They may be easily understood in the light
of the variety of the facts and conditions prevailing in the long
period which has elapsed since 1812, and are not such as to modify
the conclusions reached by the Court.

In the light of these considerations, and in the absence of con-
vincing evidence to the contrary, the Court is bound to hold that
the Norwegian authorities applied their system of delimitation con-
sistently and uninterruptedly from 1869 until the time when the
dispute arose.

From the standpoint of international law, it is now necessary to
consider whether the application of the Norwegian system encoun-
tered any opposition from foreign States.

Norway has been in a position to argue without any contra-
diction that neither the promulgation of her delimitation Decrees
in 1869 and in 1889, nor their application, gave rise to any
opposition on the part of foreign States. Since, moreover, these
Decrees constitute, as has been shown above, the application of
a well-defined and uniform system, it is indeed this system itself
which would reap the benefit of general toleration, the basis of
an historical consolidation which would make it enforceable as
against all States.

The general toleration of foreign States with regard to the
Norwegian practice is an unchallenged fact. For a period of more
than sixty years the United Kingdom Government itself in no
way contested it. One cannot indeed consider as raising objections
the discussions to which the Lord Roberts incident gave rise in
1911, for the controversy which arose in this connection related
to two questions, that of the four-mile limit, and that of Norwegian
sovereignty over the Varangerfjord, both of which were uncon-
nected with the position of base-lines. It would appear that it
was only in its Memorandum of July 27th, 1933, that the United
Kingdom made a formal and definite protest on this point.

The United Kingdom Government has argued that the Nor-
wegian system of delimitation was not known to it and that the

26
JUDGMENT OF I8 XII SI (FISHERIES CASE) 139

system therefore lacked the notoriety essential to provide the
basis of an historic title enforceable against it. The Court is unable
to accept this view. As a coastal State on the North Sea, greatly
interested in the fisheries in this area, as a maritime Power
traditionally concerned with the law of the sea and concerned
particularly to defend the freedom of the seas, the United Kingdom
could not have been ignorant of the Decree of 1869 which had
at once provoked a request for explanations by the French Gov-
ernment. Nor, knowing of it, could it have been under any misappre-
hension as to the significance of its terms, which clearly described
it as constituting the application of a system. The same obser-
vation applies a fortiort to the Decree of 1889 relating to the
delimitation of Romsdal and Nordmére which must have appeared
to the United Kingdom as a reiterated manifestation of the
Norwegian practice.

Norway’s attitude with regard to the North Sea Fisheries
(Police) Convention of 1882 is a further fact which must at once
have attracted the attention of Great Britain. There is scarcely
any fisheries convention of greater importance to the coastal
States of the North Sea or of greater interest to Great Britain.
Norway’s refusal to adhere to this Convention clearly raised the
question of the delimitation of her maritime domain, especially
with regard to bays, the question of their delimitation by means
of straight lines of which Norway challenged the maximum length
adopted in the Convention. Having regard to the fact that a few
years before, the delimitation of Sunnmôre by the 1869 Decree
had been presented as an application of the Norwegian system,
one cannot avoid the conclusion that, from that time on, all the
elements of the problem of Norwegian coastal waters had been
clearly stated. The steps subsequently taken by Great Britain to
secure Norway’s adherence to the Convention clearly show that
she was aware of and interested in the question.

The Court notes that in respect of a situation which could only
be strengthened with the passage of time, the United Kingdom
Government refrained from formulating reservations.

The notoriety of the facts, the general toleration of the inter-
national community, Great Britain’s position in the North Sea, her
own interest in the question, and her prolonged abstention would
in any case warrant Norway’s enforcement of her system against
the United Kingdom.

The Court is thus led to conclude that the rnethod of straight
lines, established in the Norwegian system, was imposed by the
peculiar geography of the Norwegian coast ; that even before the
dispute arose, this method had been consolidated by a constant and
sufficiently long practice, in the face of which the attitude of
governments bears witness to the fact that they did not consider
it to be contrary to international law.

27
JUDGMENT OF I8 XII 51 (FISHERIES CASE) 140

* * *

The question now arises whether the Decree of July 12th, 1935,
which in its preamble is expressed to be an application of this
method, conforms to it in its drawing of the base-lines, or whether,
at certain points, it departs from this method to any considerable
extent.

The schedule appended to the Decree of July 12th, 1935, indicates
the fixed points between which the straight base-lines are drawn.
The Court notes that these lines were the result of a careful study
initiated by the Norwegian authorities as far back as 1911. The
base-lines recommended by the Foreign Affairs Committee of the
Storting for the delimitation of the fisheries zone and adopted and
made public for the first time by the Decree of July rath, 1935, are
the same as those which the so-called Territorial Waters Boundary
Commissions, successively appointed on June 2gth, 1911, and July
12th, 1912, had drawn in 1912 for Finnmark and in 1913 for
Nordland and Troms. The Court further notes that the 1911 and
1912 Commissions advocated these lines and in so doing constantly
referred, as the 1935 Decree itself did,- to the traditional system
of delimitation adopted by earlier acts and more particularly by
the Decrees of 1812, 1869 and 1889.

In the absence of convincing evidence to the contrary, the Court
cannot readily find that the lines adopted in these circumstances
by the 1935 Decree are not in accordance with the traditional
Norwegian system. However, a purely factual difference arose
between the Parties concerning the three following base-points :
No. 21 (Vesterfallet i Gaasan), No. 27 (Tokkebaaen) and No. 39
(Nordbôen). This difference is now devoid of object. A telegram
dated October 19th, 1951, from the Hydrographic Service of Norway
to the Agent of the Norwegian Government, which was commun-
icated to the Agent of the United Kingdom Government, has con-
firmed that these three points are rocks which are not continuously
submerged. Since this assertion has not been further disputed by
the United Kingdom Government, it may be considered that the
use of these rocks as base-points is in conformity with the traditional
Norwegian system.

Finally, it has been contended by the United Kingdom Govern-
ment that certain, at least, of the base-lines adopted by the Decree
are, irrespective of whether or not they conform to the Norwegian
system, contrary to the principles stated above by the Court as
governing any delimitation of the territorial sea. The Court will
consider whether, from the point of view of these principles, certain
of the base-lines which have been criticized in some detail really
are without justification.

The Norwegian Government admits that the base-lines must be
drawn in such a way as to respect the general direction of the

28
JUDGMENT OF I8 XII 51 (FISHERIES CASE) I4I

coast and that they must be drawn in a reasonable manner. The
United Kingdom Government contends that certain lines do not
follow the general direction of the coast, or do not follow it
sufficiently closely, or that they do not respect the natural con-
nection existing between certain sea areas and the land formations
separating or surrounding them. For these reasons, it is alleged
that the line drawn is contrary to the principles which govern the
delimitation of the maritime domain.

The Court observes that these complaints, which assumed a
very general scope in the written proceedings, have subsequently
been reduced.

The United Kingdom Government has directed its criticism more
particularly against two sectors, the delimitation of which they
represented as extreme cases of deviation from the general direction
of the coast: the sector of Sverholthavet (between base-points 11
and 12) and that of Lopphavet (between base-points 20 and
21). The Court will deal with the delimitation of these two sectors
from this point of view.

The base-line between points 11 and 12, which is 38.6 sea miles
in length, delimits the waters of the Sværhoit lying between Cape
Nordkyn and the North Cape. The United Kingdom Government
denies that the basin so delimited has the character of a bay. Its
argument is founded on a geographical consideration. In its opinion,
the calculation of the basin’s penetration inland must stop at the
tip of the Sverholt peninsula (Sværholtklubben). The penetration
inland thus obtained being only 11.5 sea miles, as against 38.6 miles
of breadth at the entrance, it is alleged that the basin in question
does not have the character of a bay. The Court is unable to share
this view. It considers that the basin in question must be con-
templated in the light of all the geographical factors involved. The
fact that a peninsula juts out and forms two wide fjords, the Lakse-
fjord and the Porsangerfjord, cannot deprive the basin of the
character of a bay. It is the distances between the disputed base-
line and the most inland point of these fjords, 50 and 75 sea miles
respectively, which must be taken into account in appreciating
the proportion between the penetration inland and the width at
the mouth. The Court concludes that Sværholthavet has the
character of a bay.

The delimitation of the Lopphavet basin has also been criticized
by the United Kingdom. As has been pointed out above, its criti-
cism of the selection of base point No, 21 may be regarded as
abandoned. The Lopphavet basin constitutes an ill-defined geo-
graphic whole. It cannot be regarded as having the character of
a bay. It is made up of an extensive area of water dotted with
large islands which are separated by inlets that terminate in the
various fjords. The base-line has been challenged on the ground
that it does not respect the general direction of the coast. It should
be observed that, however justified the rule in question may be,

29
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 142

it is devoid of any mathematical precision. In order properly to
apply the rule, regard must be had for the relation between the
deviation complained of and what, according to the terms of the
rule, must be regarded as the general direction of the coast. There-
fore, one cannot confine oneself to examining one sector of the
coast alone, except in a case of manifest abuse ; nor can one rely
on the impression that may be gathereac from a large scale chart
of this sector alone. In the case in point, the divergence between
the base-line and the land formations is not such that it is a dis-
tortion of the general direction of the Norwegian coast.

Even if it were considered that in the sector under review the
deviation was too pronounced, it must be pointed out that the
Norwegian Government has relied upon an historic title clearly
referable to the waters of Lopphavet, namely, the exclusive
privilege to fish and hunt whales granted at the end of the 17th cen-
tury to Lt.-Commander Erich Lorch under a number of licences
which show, inter alia, that the water situated in the vicinity
of the sunken rock of Gjesbaaen or Gjesboene and the fishing grounds
pertaining thereto were regarded as falling exclusively within
Norwegian sovereignty. But it may be observed that the fishing
grounds here referred to are made up of two banks, one of which,
the Indre Gjesboene, is situated between the base-line and the
limit reserved for fishing, whereas the other, the Ytre Gjesboene,
is situated further to seaward and beyond the fishing limit laid
down in the 1935 Decree.

These ancient concessions tend to confirm the Norwegian Gov-
ernment’s contention that the fisheries zone reserved before 1812
was in fact much more extensive than the one delimited in 1935.
It is suggested that it included all fishing banks from which land
was visible, the range of vision being, as is recognized by the
United Kingdom Government, the principle of delimitation in
force at that time. The Court considers that, although it is not
always clear to what specific areas they apply, the historical data
produced in support of this contention by the Norwegian Govern-
ment lend some weight to the idea of the survival of traditional
rights reserved to the inhabitants of the Kingdom over fishing
grounds included in the 1935 delimitation, particularly in the case
of Lopphavet. Such rights, founded on the vital needs of the
population and attested by very ancient and peaceful usage, may
legitimately be taken into account in drawing a line which,
moreover, appears to the Court to have been kept within the
bounds of what is moderate and reasonable.

As to the Vestfjord, after the oral argument, its delimitation
no longer presents the importance it had in the early stages of the
proceedings. Since the Court has found that the waters of the
Indreleia are internal waters, the waters of the Vestfjord, as
indeed the waters of all other Norwegian fjords, can only be
regarded as internal waters. In these circumstances, what-

39
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 143

ever difference may still exist between the views of the United
Kingdom Government and those of the Norwegian Government
on this point, is negligible. It is reduced to the question whether
the base-line should be drawn between points 45 and 46 as fixed
by the 1935 Decree, or whether the line should terminate at the
Kalsholmen lighthouse on Tenholmerne. The Court considers that
this question is purely local in character and of secondary import-
ance, and that its settlement should be left to the coastal State.

For these reasons,

THE Court,

rejecting all submissions to the contrary,
Finds

by ten votes to two,

that the method employed for the delimitation of the fisheries
zone by the Royal Norwegian Decree of July 12th, 1935, is not
contrary to international law; and

by eight votes to four,

that the base-lines fixed by the said Decree in application of
this method are not contrary to international law.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this eighteenth day of December,
one thousand nine hundred and fifty-one, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the United Kingdom of Great
Britain and Northern Ireland and to the Government of the
Kingdom of Norway, respectively.

(Signed) BASDEVANT,

President.

(Signed) E. HAMBRO,
Registrar.

31
JUDGMENT OF 18 XII 51 (FISHERIES CASE) 144

Judge Hackwortu declares that he concurs in the operative
part of the Judgment but desires to emphasize that he does so
for the reason that he considers that the Norwegian Government
has proved the existence of an historic title to the disputed areas
of water.

Judges ALVAREZ and Hsu Mo, availing themselves of the right
conferred on them by Article 57 of the Statute, append to the
Judgment of the Court statements of their separate opinions.

Judges Sir Arnold McNair and Reap, availing themselves of
the right conferred on them by Article 57 of the Statute, append
to the Judgment statements of their dissenting opinions.

(Initialled) J. B.
(Initialled) E. H.

32
